Citation Nr: 9906019	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-47 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for multiple sclerosis.  

Entitlement to service connection for beriberi heart disease.  

Entitlement to service connection for hypertension.  

Entitlement to service connection for chronic dysentery.  

Entitlement to service connection for peripheral neuropathy.  

Entitlement to an increased rating for frostbite residuals of 
the right foot, currently evaluated 10 percent disabling.  

Entitlement to an increased rating for frostbite residuals of 
the left foot, currently evaluated 10 percent disabling.  

Entitlement to an increased (compensable) rating for 
malnutrition with vitamin B-12 deficiency.  
REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1944 to November 
1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
in October 1993 which denied all the listed benefits, except 
service connection for multiple sclerosis.  

A rating decision in May 1998 granted service connection for 
generalized anxiety disorder and irritable bowel syndrome and 
peptic ulcer disease by history.  Appeals as to those issues, 
therefore, have been satisfied and are no longer before the 
Board.  The previously service-connected malnutrition was 
expanded to include vitamin B-12 deficiency.  In addition, 
separate 10 percent ratings were assigned for frostbite 
residuals of each foot (previously, a single 10 percent 
rating was in effect for residuals of frozen feet).  However, 
the issues of increased ratings for malnutrition and the 
frostbite residuals are still in appellate status.  

Service connection for multiple sclerosis was denied by the 
Board in January 1988.  Rating decisions in February 1995 and 
December 1996 again denied service connection for the 
disorder.  The Board construes a communication received from 
the veteran's representative in February 1997 as reasonably 
expressing disagreement with that denial of service 
connection.  No statement of the case regarding that issue 
has been issued, however.  Therefore, that issue, as well as 
the issues concerning increased ratings for frostbite 
residuals of each foot, will be addressed in the Remand that 
follows this decision.  

Also, the Board notes the comments by the veteran's 
representative in July 1998, in which he contended that the 
separate 10 percent ratings for the frostbite residuals of 
the veteran's feet should be effective from 1945.  The issue 
of entitlement to an earlier effective date for the assigned 
ratings has not been addressed by the RO and so is not 
properly before the Board at this time.  The representative's 
comments are referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for beriberi 
heart disease to include ischemic heart disease is not 
accompanied by medical evidence showing the presence of 
current disability and the claim is not plausible. .

2.  The veteran's claim for service connection for 
hypertension is not accompanied by medical evidence showing 
hypertension during service or within one year after service 
or that there is a nexus between his military service, 
including as a POW, and his current hypertension; the claim 
is not plausible..

3.  The veteran's claim for service connection for dysentery 
is not accompanied by medical evidence showing the presence 
of dysentery currently; the claim is not plausible.

4.  The veteran's malnutrition with vitamin B-12 deficiency 
has no current disabling manifestations.  


CONCLUSIONS OF LAW

1.  The claim for service connection for beriberi heart 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107.  

3.  The claim for service connection for chronic dysentery is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

4.  Malnutrition with vitamin B-12 deficiency is 
noncompensably disabling.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.1, 4.2, 4.10, and Codes 6399-6313 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records document that the veteran was a 
prisoner of war (POW) of the German government from December 
1944 to April 1945.  During that period of time, he 
reportedly endured severe malnutrition, losing 40-50 pounds, 
and had intermittent diarrhea.  During hospitalization 
following his repatriation, he was noted initially to be 
moderately emaciated, but reportedly gained weight steadily.  
The veteran's stools were repeatedly negative for parasites, 
and they were also generally negative for occult blood.  
Barium enema showed no irregularity, but one view suggested 
the possibility of a polyp.  Upper gastrointestinal x-rays 
revealed no abnormalities, other than increased motility.  An 
October 1945 note states that the veteran continued to have 
mid-epigastric discomfort after meals and recurrent episodes 
of diarrhea.  The examiner noted that the veteran appeared 
reasonably well-nourished and showed no evidence of 
significant weight loss.  Rectosigmoidoscopy was reported to 
have been essentially normal.  

A VA compensation examination was conducted in June 1946.  
The veteran reported recurrent attacks of diarrhea, general 
weakness after exertion, and occasional abdominal cramps 
after eating other than a soft diet.  The examiner indicated 
that the veteran had gained about 50 pounds since his 
repatriation.  

On VA compensation examination in June 1947, the veteran's 
blood pressure was recorded as 110/68.  The veteran reported 
that he was then being treated for malnutrition.  He 
indicated that he had no appetite and that he had occasional 
bouts of diarrhea.  The abdominal examination was normal, 
except for some left upper quadrant pain on deep pressure.  

A VA examiner in May 1949 recorded the veteran's blood 
pressure as 120/68.  He was 5'7" and weighed 152 pounds.  
The examiner described him as well developed and well 
nourished.  

The summary of a private hospitalization in August 1987 
states that the veteran was admitted for colonoscopy, which 
revealed multiple diverticula throughout the colon, but no 
other lesions.  

A VA POW Protocol Examination was conducted in June and July 
1986.  The veteran indicated that his weight prior to service 
was 165 pounds and that his lowest weight during his 
captivity was 90 pounds; his current weight was approximately 
175 pounds.  He stated that he had had some weight gain 
because he was wheelchair-bound due to his multiple sclerosis 
(MS).  The cardiac and abdominal examinations were normal.  
The general medical examiner's diagnoses included multiple 
sclerosis with bowel and bladder incontinence.  

An October 1991 private medical record indicates that the 
veteran's blood pressure was reported as 130/70 and the 
examiner's assessment included controlled hypertension.  

VA outpatient treatment records dated in 1992 and 1993 
reflect diagnoses of and treatment for MS, hypertension, and 
constipation.  A February 1993 note states that there was no 
heart disease.  

Another VA POW Protocol Examination was conducted between 
December 1993 and March 1994.  The veteran indicated that his 
weight had increased and that he currently weighed 
176 pounds.  He stated that he used suppositories every other 
day for constipation.  The listed diagnoses included severe 
progressive MS, hypertension, and history of being a POW, 
with loss of weight, dysentery, nausea, and vomiting.  

In April 1996, the veteran was hospitalized for physical 
therapy for his MS.  Although his heart rate and blood 
pressure were reportedly elevated on admission, no cardiac 
diagnosis was assigned.  

An additional VA POW Protocol Examination was conducted in 
January 1998.  The veteran's POW history was again set forth.  
He indicated that he still had diarrhea and constipation and 
lack of bowel and bladder control, as well as heartburn.  The 
examiner stated that "[he] has symptoms which many cannot be 
differentiated from prisoner of war and multiple sclerosis, 
but since he was a prisoner of war and had a weight loss from 
165-75, many symptoms could be attributed to his prisoner of 
war."  The listed diagnoses included malnutrition, 
intermittent arrhythmia, presumed vitamin B-12 deficiency 
(currently taking B-12), bowel dysfunction, and hypertension.  

The January 1998 VA examiner again evaluated the veteran in 
March 1998.  On both occasions, his weight was recorded as 
153 pounds.  The veteran's wife stated that he had a bowel 
movement about every three days with suppositories, but that 
he sometimes got impacted and had diarrhea, too.  No 
pertinent abnormal gastrointestinal clinical findings were 
noted.  



Analysis

Service connection 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Further, if a veteran is: (1) A former prisoner of war and; 
(2) as such was interned or detained for not less than 30 
days, beriberi heart disease and chronic dysentery shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309(c).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.

? Beriberi heart disease

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

Further, the Board observes that any medical opinion that 
there may be a relationship or that the veteran's suspicions 
may be correct, in this regard, is fundamentally different 
from an opinion which states that there is a relationship or 
that the veteran's suspicions are correct.  Indeed, the Court 
has held that, where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as nonevidence."  
See Berman v. Brown, 5 Vet. App. 237, 241 (1993), citing 
Sklar v. Brown, 5 Vet. App. 140, 145-146 (1993); Kates v. 
Brown, 5 Vet. App. 93, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 610-11 (1992).  

In this case, the record does not reflect that the veteran 
has ever been diagnosed with beriberi or with beriberi heart 
disease, nor has ischemic heart disease been demonstrated 
after service.  Therefore, no presumption applies.  In the 
absence of medical evidence of the claimed disability, the 
requisite criteria described above and as set forth in Caluza 
have not been met.  Therefore, the veteran's claim is not 
plausible.  Accordingly, the claim is not well grounded and 
so must be denied.  

? Hypertension 

There is no evidence that the veteran had hypertension in 
service.  Also, there is no medical evidence that 
hypertension was first manifest to a compensable degree 
within the first year after service.  Hypertension is not 
among the diseases for which service connection may be 
presumed for a former POW.  Therefore, no presumption applies 
to this issue.  

Further, the record indicates that hypertension was first 
manifest many years after service.  There is no medical 
evidence that the veteran's current hypertension is 
attributable to service or to any incident of service, 
including to conditions he endured during his internment as a 
POW.  Lacking such evidence, the Caluza criteria are not met 
as to this issue.  Therefore, the veteran's claim is not 
plausible and so is not well grounded.  The claim must be 
denied.  

? Chronic dysentery

The Board finds that the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for dysentery is well grounded and there is no 
duty to assist the veteran in developing the claim, as 
mandated by 38 U.S.C.A. § 5107(a).  

Chronic dysentery is one of the diseases for which service 
connection may be presumed if manifest in a former POW.  The 
record in this case shows that the veteran did have dysentery 
during his captivity, losing considerable weight.  However, 
the evidence indicates that he recovered from the dysentery 
after his repatriation, eventually gaining back more than the 
weight he had lost.  The record does not reflect a diagnosis 
of dysentery since the veteran was separated from service.  
Therefore, lacking evidence that the veteran now has 
dysentery he has failed to provide a well grounded claim as 
set forth in Caluza.  

The record does show that the veteran still had episodes of 
diarrhea during 1946 and 1947 after service.  However, there 
is no corroborative evidence that he continued thereafter to 
have diarrhea due to his POW experience or due otherwise to 
service.  The record is devoid of medical evidence of 
diarrhea between 1947 and 1986.  Moreover, the 1986 examiner 
attributed the veteran's bowel and bladder incontinence at 
that time to his MS, which by that time was severe enough to 
have confined him to a wheelchair.  Subsequent examiners also 
referred to complaints of diarrhea, but more recent medical 
records indicate that the veteran suffers more from 
constipation, rather than diarrhea, and requires 
suppositories to maintain bowel regularity, although he still 
has some diarrhea on occasion.  There is no medical evidence 
linking post service diarrhea with the dysentery treated in 
service.  As such the claim is not plausible and must be 
denied.  38 U.S.C.A. § 5107.  

Increased rating for malnutrition

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The service records clearly show that the veteran was 
severely malnourished during his captivity as a POW.  He lost 
40-50 pounds during that period.  However, the record also 
shows that the veteran gained back all that weight by the 
time of the first VA compensation examination in June 1946.  
Another VA examiner, in May 1949, described the veteran as 
being well developed and well nourished, weighing 152 pounds.  
On VA examination in 1986, he weighed approximately 
175 pounds.  No examiner between the time of the veteran's 
separation from service and 1998 has indicated that he had 
any manifestations of malnutrition, despite the veteran's 
contention that he was treated for malnutrition shortly after 
service.  

The only medical evidence of any nutritional deficiency since 
the veteran's separation from service is found in the reports 
of the VA examiner in early 1998, where it was noted that he 
had a presumed vitamin B-12 deficiency and was then taking 
B-12.  Those reports do not contain any reference to any 
abnormal clinical findings that are attributable to such 
vitamin deficiency.  

The rating schedule does not provide diagnostic criteria for 
evaluating malnutrition.  Instead, diagnostic codes 
pertaining to specific nutritional deficiencies and disorders 
are listed.  In such situations, it is permissible to 
evaluate the veteran's service-connected disorder under the 
provisions of the schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  
38 C.F.R. § 4.20 (1998).  

The RO evaluated the disability under the provisions of 
Diagnostic Code 7700.  That code provides the criteria for 
rating anemia.  Hypochromic-microcytic and megaloblastic 
anemia, such as iron-deficiency and pernicious anemia, with a 
hemoglobin of 5gm/100ml or less, with findings such as high 
output congestive heart failure or dyspnea at rest, warrant a 
100 percent rating.  With a hemoglobin of 7gm/100ml or less, 
with findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months), is to be rated 70 percent 
disabling.  A 30 percent rating is to be assigned for a 
hemoglobin of 8gm/100ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  For a 10 percent rating, a serum 
hemoglobin of 10gm/100ml or less with findings such as 
weakness, easy fatigability or headaches.  A hemoglobin of 
10gm/100ml or less, without symptoms, warrants a 
noncompensable.  Code 7700.  

The record shows that, in recent years, the veteran's 
hemoglobin has not been less than 13.5gm/100ml and no 
examiner has indicated that he has had anemia.  Moreover, the 
only one of the symptoms listed above that is shown in the 
record is weakness, and that manifestation has clearly been 
attributed to the veteran's MS, rather than to any anemia or 
other nutritional deficiency.  

Therefore, a compensable rating for malnutrition under the 
provisions of Code 7700 is not warranted.  

However, inasmuch as the RO has recently added vitamin B-12 
deficiency to the service-connected malnutrition as a 
specific manifestation of the malnutrition, the Board finds 
that the criteria for evaluating vitamin deficiencies are 
most applicable in this case.  

A 100 percent rating is warranted for avitaminosis where 
there are marked mental changes, moist dermatitis, inability 
to retain adequate nourishment, exhaustion, and cachexia.  
With stomatitis, diarrhea, symmetrical dermatitis, 
achlorhydria, decreased appetite, weight loss, abdominal 
discomfort, weakness, inability to concentrate and 
irritability, plus mental symptoms and impaired bodily vigor, 
a 60 percent rating is for assignment.  A 40 percent 
evaluation appropriate when there is stomatitis, diarrhea, 
and symmetrical dermatitis.  With stomatitis, or 
achlorhydria, or diarrhea, a 20 percent rating is to be 
assigned.  For a confirmed diagnosis with nonspecific 
symptoms such as decreased appetite, weight loss, abdominal 
discomfort, weakness, inability to concentrate and 
irritability, a 10 percent rating is warranted.  Code 6313.  

The record indicates that the veteran has a vitamin B-12 
deficiency.  However, the medical evidence does not reflect 
any symptoms or other manifestations related to that 
deficiency and the veteran has not pointed to any.  The 
evidence does not show any decreased appetite or weight loss, 
nor has the veteran complained of inability to concentrate or 
of any irritability.  He clearly has weakness-even 
paralysis-but that symptom has been attributed to the 
veteran's MS, rather than to any other cause.  And his 
diarrhea has been minimal and also appears to be more related 
to the neurological effects of his MS, as has his bladder 
incontinence.  There is no evidence of any skin 
manifestations due to the vitamin deficiency.  

Another regulatory provision states that in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1998).  

In this case, the Board finds that none of the residuals 
required for the minimum 10 percent rating under Code 6313 is 
shown by the record.  Therefore, a compensable evaluation for 
the veteran's malnutrition with vitamin B-12 deficiency is 
not warranted.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

In the absence of well grounded claims, service connection 
for beriberi heart disease including ischemic heart disease, 
hypertension, and chronic dysentery is denied.  

An increased (compensable) rating for malnutrition with 
vitamin B-12 deficiency is denied.  


REMAND

Review of the claims folder shows that the Board denied 
service connection for multiple sclerosis (MS) in January 
1988.  Rating decisions in February 1995 and December 1996 
again denied service connection for the disorder.  The Board 
construes a communication received from the veteran's 
representative in February 1997 as reasonably expressing 
disagreement with the December 1996 rating decision.  No 
statement of the case regarding that issue has been issued, 
however.  The United States Court of Veterans Appeals (Court) 
has held that the RO's failure to issue a statement of the 
case is a procedural defect requiring Remand.  Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).  Further, 38 C.F.R. 
§ 19.9 (1998) provides for the Board's Remand for correction 
of a procedural defect.  See also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
Therefore, the RO should furnish the veteran with a statement 
of the case concerning that issue.  

In addition, the current appeal includes a claim for service 
connection for peripheral neuropathy which is inextricably 
intertwined with the issue of service connection for MS.  
Accordingly we will defer appellate consideration of the 
issue concerning peripheral neuropathy pending action 
requested herein concerning MS.  

The Board notes that a rating decision in May 1998 granted 
separate 10 percent evaluations for frostbite residuals of 
each foot.  Examiners in recent years have reported color 
changes in the veteran's toes and feet, as well as some 
swelling in his feet, but it is unclear whether those 
findings were attributable to the service-connected frostbite 
residuals or to some other disorder.  A medical opinion as to 
that question would be helpful in evaluating the service-
connected bilateral foot disability.  Also, the most recent 
VA examiner apparently did not have the entire claims folder 
available for review in January and March 1998.  In light of 
the unclear evidence that is of record, review of the entire 
file would seem to be important in providing the requested 
opinion.  

Accordingly, this issue is REMANDED to the RO for the 
following actions:  

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or non-VA, that the 
veteran has received for his service-
connected frostbite residuals of each 
foot.  All records so received should be 
associated with the claims file.  

2.  The RO should then schedule the 
veteran for a peripheral vascular 
examination to evaluate the service-
connected frostbite residuals of each 
foot.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All special tests deemed 
necessary by the examiner should be 
completed.  The examiner's report should 
describe in detail the veteran's 
complaints regarding his feet and the 
pertinent clinical findings and 
diagnoses.  The examiner should be 
requested to provide a medical opinion as 
to what current symptoms and clinical 
findings are attributable to the service-
connected frostbite residuals.  All 
opinions should be supported by reference 
to evidence in the claims file.  

3.  The RO should then again consider the 
veteran's claim for increased ratings for 
the service-connected frostbite residuals 
of each foot, considering the rating 
criteria that were in effect both prior 
to and subsequent to January 1998 and 
applying those criteria that are more 
favorable to him.  If action taken 
remains adverse to the veteran (meaning 
less than 100 percent ratings are 
assigned and the veteran does not 
indicate satisfaction with the assigned 
ratings), he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
concerning those issues and they should 
be given an opportunity to respond.  

4.  The RO should also furnish the 
veteran and his accredited representative 
with a statement of the case concerning 
the issue of service connection for 
multiple sclerosis.  If, and only if, a 
timely substantive appeal is filed, that 
issue should be certified to the Board 
for appellate consideration.  

5.  Regardless of action taken by the RO 
concerning the above issues, however, the 
case should then be returned to the Board 
for appellate consideration of the issue 
relating to peripheral neuropathy, if 
otherwise in order.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument concerning 
either issue while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

